      Case: 1:18-op-46195-DAP Doc #: 4 Filed: 05/31/19 1 of 3. PageID #: 321




                       IN THE UNITED STATE DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL No. 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 Phelps County, Missouri;                      )
 1:18-op-46195 (N.D. Ohio)                     )
                                               )
                                               )
                                               )
                                               )

              PLAINTIFF’S NOTICE OF FILING WAIVERS OF SERVICE

       COMES NOW Plaintiff [Plaintiff], by and through undersigned counsel, and gives Notice

of Filing Waivers of Service pursuant to Federal Rule of Civil Procedure 4(d), attached as

Composite Exhibit A, against the following Defendants:

       AmerisourceBergen Drug Corporation

       Cardinal Health, Inc.

       McKesson Corporation

       Purdue Pharma L.P.

       Purdue Pharma, Inc.

       The Purdue Frederick Company, Inc.

       Johnson & Johnson

       Janssen Pharmaceuticals, Inc.

       Ortho-McNeil-Janssen Pharmaceuticals, Inc., n/k/a Janssen Pharmaceuticals, Inc.

       Janssen Pharmaceutica Inc., n/k/a Janssen Pharmaceuticals, Inc.

       Noramco, Inc.
Case: 1:18-op-46195-DAP Doc #: 4 Filed: 05/31/19 2 of 3. PageID #: 322




Endo Health Solutions Inc.

Endo Pharmaceuticals, Inc.

TEVA Pharmaceutical Industries, LTD

TEVA Pharmaceuticals USA, Inc.

Cephalon, Inc.

Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.

Watson Laboratories, Inc.

Actavis LLC

Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.

Mallinckrodt PLC

Mallinckrodt LLC

CVS Health Corporation

H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co

Par Pharmaceutical, Inc.

Par Pharmaceutical Companies, Inc.

SpecGX LLC

Walmart Inc. or Wal-Mart Stores East, LP
      Case: 1:18-op-46195-DAP Doc #: 4 Filed: 05/31/19 3 of 3. PageID #: 323




 Date: 5/31/2019                                      RESPECTFULLY SUBMITTED:

                                                By: /s/J. Burton LeBlanc, IV
                                                    J. Burton LeBlanc, IV
                                                    Baron & Budd, P.C.
                                                    3102 Oak Lawn Avenue, Suite 1100
                                                    Dallas, TX 75219
                                                    and
                                                    2600 CitiPlace Suite 400
                                                    Baton Rouge, LA 70808
                                                    Tel.: 800-347-2392
                                                    Email: bleblanc@baronbudd.com




                                  CERTIFICATE OF SERVICE


       I hereby certify that on 5/31/2019, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

 Date: 5/31/2019                                       /s/J. Burton LeBlanc, IV
                                                       J. Burton LeBlanc, IV
